 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 VICTOR CAMPOS,
 on behalf of himself, FLSA Collective Plaintiffs
 and the Class,
                        Plaintiff,                     Case No. 18-cv-12359 (KPF)(SN)
        v.
                                                                   ORDER
 LENMAR RESTAURANT INC. d/b/a PIETRO’S
 and WILLIAM BRUCKMAN,

                       Defendants.


It is hereby ORDERED as follows:

       (1)     The Court grants conditional certification of a collective action under § 216(b) of

the Fair Labor Standards Act (“FLSA”) on behalf of all current and former servers and bussers

employed by Defendants at “Pietro’s” restaurant located at 232 East 43rd Street, New York, NY

10017 on or after December 31, 2015 (collectively, the “Putative Opt-in Plaintiffs”).

       (2)     The Court approves the distribution of the notice of this FLSA collective action to

Putative Opt-in Plaintiffs, including a consent form (or “opt-in” form) as authorized by the FLSA.

       (3)     The Court approves Plaintiff’s proposed Notice (including Spanish translation) and

the Consent to Join form, attached hereto as Exhibit A.

       (4)     Defendants shall provide Plaintiff, in Excel format, with the names, titles,

compensation rates, dates of employment, last known mailing addresses, email addresses and all

known telephone numbers of Putative Opt-in Plaintiffs no later than December 5, 2019.

       (5)     Plaintiff shall mail the Notice and Consent to Join form no later than 30 days after

Defendants produce the names and relevant information of Putative Opt-in Plaintiffs.




                                                1
SO ORDERED.

Date: December 2, 2019
      New York, New York

                           ____________________________________
                                 KATHERINE POLK FAILLA
                                  United States District Judge
